Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 37, lines 15-16, reference is made to “by transferring the respective forming drum to each completion location…” but it is not clear what if any additional structural feature of the claimed plant this is intending to define or require (other than a capability for such movement), especially given that it is seemingly further defining the “second transfer location”.  As such, the scope of the claims in this regard is indefinite.  At present, there does not appear to be any requirement in the claim for any device that is capable of performing this “transferring the respective forming drum to each completion location” as a “second transfer location” cannot perform a transferring operation.  
	The remaining claims are rejected by virtue of dependency.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto (JP 08-011232) taken in view of Lemaire et al. (US 2003/0056881).
	Sakamoto discloses a plant for building tires comprising a building line (12) for building a carcass on a forming drum (104) and a station (34) for assembling the carcass to a crown where the building line for the carcass comprises an intermediate forming line (e.g. line through stations 22, 24) where the respective forming drum (104) moves along a guide (guide tape 64) within the line and can move in opposite directions (note paragraph [0039} indicating that the 
	As to the first and second shuttles movable between the handling device and first and second transfer locations, since there are plural shuttles (20/100 - e.g. paragraphs [0059], [0084]) in Sakamoto that are each movable to all locations including any location along the line designated as a first transfer location as well as the second transfer location (34-38), as well as a movable handling device that would have been obvious to provide at each building station,  one such shuttle (20/100) can be termed a “first shuttle” and another can be termed a “second shuttle,” this satisfying the present claims.  Further, each of these shuttles are configured to carry the respective forming drum in cantilevered fashion (Fig. 3(A)) as claimed.  Further, given the presence of plural drums (20/104) in the line (12) at the same time, when one drum occupies a first transfer location (which again can be arbitrarily defined as any location within the intermediate carcass line; e.g. location 22N or a location prior to 22A where a drum 20/104 is also illustrated can be so defined), a second drum would occupy an e.g. completion location (e.g. note another drum in location 26B and/or 32A in Fig. 1).  A plant as defined in claim 37 would therefore have been obvious.  
	As to claim 38, the Sakamoto plant includes plural drums/shuttles and plural completion locations at least one of which can (i.e. is capable of) remain free of a drum/shuttle when another drum/shuttle are associated with a (first) drum/shuttle.  As to claim 39, the first trajectory of the obvious Lemaire movable handling device towards the building line intersects the path of the shuttles.  As to claim 40, the completion locations are fixed and the obvious Lemaire handling devices move between a retracted position, which can be defined as at the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 21, 2021